DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the upper electrode".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 29, 35, 37, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (U.S. Pub. No. 20110109776).
	Regarding claim 21, Kawai discloses:
A solid-state imaging device, comprising:
a photoelectric conversion unit, comprising:
a photoelectric conversion film (photoelectric conversion film 32, par. 30-42 and 85-90 and Figs. 7 and 9);
a first electrode (pixel electrode 31a, par. 30-42 and 85-90 and Figs. 7 and 9);
a second electrode (pixel electrode 31b, par. 30-42 and 85-90 and Figs. 7 and 9); and
a third electrode (counter electrode 34, par. 30-42 and 85-90 and Figs. 7 and 9);
at least one photoelectric conversion region (impurity diffused region 33a connected to pixel electrode 31a collecting charges generated for readout and impurity diffused region 33b connected to pixel electrode 31b and collecting charges generated for readout, par. 30-42 and 85-90 
an on-chip lens (microlens 24, par. 30-42 and 85-90 and Figs. 7 and 9),
wherein the photoelectric conversion film is disposed between the first electrode and the third electrode and disposed between the second electrode and the third electrode (photoelectric conversion film 32 is between pixel electrode 31a and counter electrode 34 and photoelectric conversion film 32 is between pixel electrode 31b and counter electrode 34, par. 30-42 and 85-90 and Figs. 7 and 9),
wherein the photoelectric conversion unit is disposed between the on-chip lens and the semiconductor substrate (photoelectric conversion film 32, pixel electrode 31a, pixel electrode 31b, and counter electrode 34 are between microlens 24 and silicon substrate 1 on which a p-well layer 2 is formed, par. 30-42 and 85-90 and Figs. 7 and 9), and
wherein the on-chip lens overlaps the first electrode, the second electrode, and one of the at least one photoelectric conversion region in a plan view (microlens 24 is vertically above pixel electrode 31a, pixel electrode 31b, and impurity diffused region 33a connected to pixel electrode 31a and impurity diffused region 33b connected to pixel electrode 31b, par. 30-42 and 85-90 and Figs. 7 and 9).
Regarding claim 29, Kawai further discloses:

Regarding claim 35, Kawai further discloses:
photoelectric conversion unit photoelectrically converts predetermined color light (plurality of color filters 18 for red, blue, and green light photoelectrically converted in photoelectric conversion film 32, par. 37, 85-90 and Figs. 7 and 9).
Regarding claim 37, Kawai further discloses:
photoelectric conversion unit photoelectrically converts light which passes through a color filter (plurality of color filters 18 for red, blue, and green light photoelectrically converted in photoelectric conversion film 32, par. 37, 85-90 and Figs. 7 and 9).
Regarding claim 38, Kawai further discloses:
first electrode and the second electrode are formed so as to be symmetric with respect to an optical axis (symmetric with respect to the center of the optical axis, par. 89).
Regarding claim 40, see the rejection of claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22-28, 30-34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (U.S. Pub. No. 20110109776) in view of Nakahara (Japanese Pub. No. 2002-082174, using English translation).
Regarding claim 22, Kawai is silent with regards to the first electrode and the second electrode constitute an upper electrode.  Nakahara discloses this in par. 30-31, 38-39 and Figs. 7-9 where upper electrodes 25a and 25b are both opposite to picture element electrode 1 and upper electrodes 25a and 25b are arranged in parallel running over a line of pixels with photo conductor 12 generating an electric charge according to incident X-ray in between where voltage is applied to the upper electrode 25a connected with the switch 26 when the switch 26 was set to ON, electric field occur between the upper electrode 25a and the picture element electrode 1, if the switch 27 is set to ON, voltage will be applied to the upper electrode 25b, and electric field will occur between the picture element electrodes 1.  Therefore, exposure of the X-rays is first carried out from the direction of the arrow 28 for which the switch 26 is shown in Fig.6 in the state of ON and OFF of 27, and image data is acquired in the same operation as a first embodiment.  Next, exposure of the X-rays is carried out in the state of ON and OFF of the switch 26 of the switch 27, and image data is acquired.  As can be seen in par. 39 this is advantageous in that resolution is pseudoly attained twice on the figure in a longitudinal direction by performing voltage impressing to the upper electrodes 25a and 25b to time sharing, irradiating X-rays, respectively, and acquiring image data.  
Regarding claim 23, see the rejection of claim 22 for how the first and second electrodes can be arranged.  Kawai is silent with regards to different voltages are applied to the first electrode and the second electrode.  Nakahara discloses that different voltages are applied to the first electrode and the second electrode (photo conductor 12 generating an electric charge according to incident X-ray in between where voltage is applied to the upper electrode 25a connected with the switch 26 when the switch 26 was set to ON, electric field occur between the upper electrode 25a and the picture element electrode 1, if the switch 27 is set to ON, voltage will be applied to the upper electrode 25b, and electric field will occur between the picture element electrodes 1.  Therefore, exposure of the X-rays is first carried out from the direction of the arrow 28 for which the switch 26 is shown in Fig.6 in the state of ON and OFF of 27, and image data is acquired in the same operation as a first embodiment, par. 30-31, 38-39 and Figs. 7-9).  As can be seen in par. 39 this is advantageous in that resolution is pseudoly attained twice on the figure in a longitudinal direction by performing voltage impressing to the upper electrodes 25a and 25b to time sharing, irradiating X-rays, respectively, and acquiring image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different voltages are applied to the first electrode and the second electrode.
Regarding claim 24, see the rejection of claim 22 for how the first and second electrodes can be arranged.  Kawai is silent with regards to a first voltage applied to the 
Regarding claim 25, see the rejection of claim 22 for how the first and second electrodes can be arranged.  Kawai is silent with regards to after the first voltage is applied to the first electrode and the second voltage is applied to the second electrode, the first voltage is applied to the second electrode and the second voltage is applied to 
Regarding claim 26, see the rejection of claim 22 for how the first and second electrodes can be arranged.  Kawai is silent with regards to second voltage is controlled so that a potential difference with respect to the third electrode is constant.  Nakahara 
Regarding claim 27, see the rejection of claim 22 for how the first and second electrodes can be arranged.  Kawai is silent with regards to a voltage for allowing charges to be generated in the photoelectric conversion film is applied to the first electrode and the second electrode, and signals are output from the photoelectric conversion unit.  Nakahara discloses in par. 30-31, 38-39 and Figs. 7-9 that a voltage for allowing charges to be generated in the photoelectric conversion film is applied to the first electrode and the second electrode, and signals are output from the photoelectric conversion unit (when the electric field is created by applying a voltage to one of the upper electrodes 25a or 25b exposure of X-rays gathering charge occurs in photo conductor 12 between the one of the upper electrodes 25a or 25b and picture element electrode 1, while exposure of X-rays gathering charge does not occur in the photo conductor 12 between the other of the electrodes 25a or 25b and picture element electrode 1, and photoelectric conversion part 12 generates an electric charge 
Regarding claim 28, Kawai further discloses:
at least one of a first signal output from the photoelectric conversion unit and a second signal output from the photoelectric conversion unit is used as a phase difference signal (phase difference AF detection can be performed using signal out corresponding to S21 and S22 using pixel electrode 31a and pixel electrode 31b, par. 90).
Regarding claim 30, see the rejection of claim 22 for how the first and second electrodes can be arranged and note that Nakahara was shown to disclose that the lower electrode faces the first upper and the second upper electrode.  Kawai and Nakahara are silent with regards to the lower electrode being divided into a first lower electrode and second lower electrode (in addition to the upper electrode being divided into a first and second upper electrode).  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include divided pixels with 
Regarding claim 31, Kawai further discloses:
a first charge retaining portion is connected to the first lower electrode and a second charge retaining portion is connected to the second lower electrode (impurity diffused regions 33a and 33b storing charge similarly to photodiodes 3a and 3b, par. 69, 88, and 2-4, 6, 7, and 10).
Regarding claim 32, Kawai is silent with regards to a charge combining portion combines charges, and the charge combining portion combines charges retained in the first charge retaining portion and charges retained in the second charge retaining portion.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using switches connecting a first charge retaining portion and a second charge retaining portion to an adder that combining charges from 
Regarding claim 33, see the rejection of claim 32 and note that the limitations of claim 33 were shown.
Regarding claim 34, see the rejection of claim 22 for how the first and second electrodes can be arranged and note that Nakahara was shown to have upper electrodes 25a and 25b arranged in parallel running over a line of pixels (par. 30-31, 38-39 and Figs. 7-9).
Regarding claim 39, see the rejection of claims 21 and 23.


Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 36, no prior art could be located that teaches or fairly suggests photoelectric conversion unit is formed outside the semiconductor substrate, and another photoelectric conversion unit photoelectrically converting light of color different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697